           Case 1:20-cv-01033-PB Document 5 Filed 02/11/21 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW HAMPSHIRE


Matthew Phillips

      v.
                                                  Case No. 20-cv-1033-PB
NH Circuit Court, 8th Circuit, Family
Division-Keene, et al.

                                     ORDER


     No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated January 14, 2021, dismiss all of the claims in

this case, deny Mr. Phillips’s request for a restraining order

or other injunctive relief, and direct the clerk to enter

judgment and close the case.         “‘[O]nly those issues fairly

raised by the objections to the magistrate's report are subject

to review in the district court and those not preserved by such

objection are precluded on appeal.’”          School Union No. 37 v.

United Nat'l Ins. Co., 617 F.3d 554, 564 (1st Cir. 2010)

(quoting Keating v. Secretary of Health & Human Servs., 848 F.2d

271, 275 (1st Cir.1988)); see also United States v. Valencia-

Copete, 792 F.2d 4, 6 (1st Cir. 1986) (after proper notice,

failure to file a specific objection to magistrate's report will

waive the right to appeal).
                                            /s/Paul Barbadoro
                                           ____________________________
                                           Paul Barbadoro
                                           United States District Judge

Date: February 11, 2021

cc: Matthew Phillips, pro se
